Exhibit 10.1
SECOND AMENDMENT
TO
RIGHTS AGREEMENT
     SECOND AMENDMENT, dated as of October 21, 2009 (this “Second Amendment”),
to the Rights Agreement, dated as of February 11, 2003, as amended September 9,
2005 (the “Rights Agreement”), between Questcor Pharmaceuticals, Inc., a
California corporation (the “Company”), and Computershare Trust Company, N.A.,
successor rights agent to Computershare Trust Company, Inc. (the “Rights
Agent”). Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Rights Agreement.
RECITALS
     A. The Company and the Rights Agent previously entered into the Rights
Agreement for the purpose of specifying the terms and conditions of the Rights.
     B. Section 26 of the Rights Agreement provides, among other things, that
for so long as the Rights are redeemable, the Company may, and the Rights Agent
shall, if the Company so directs, supplement or amend any provision of the
Rights Agreement in any respect without the approval of any holders of Rights or
Common Shares, and that upon the delivery of a certificate from an appropriate
officer of the Company which states that such supplement or amendment is in
compliance with the terms of Section 26 of the Rights Agreement, the Rights
Agent shall execute such supplement or amendment.
     C. The Rights are currently redeemable.
     D. The Company and the Rights Agent desire to amend the Rights Agreement as
set forth herein.
     E. The Company has delivered to the Rights Agent, concurrently with the
execution and delivery of this Second Amendment, a certificate from an
appropriate officer of the Company stating that this Second Amendment complies
with Section 26 of the Rights Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and mutual agreements set
forth in the Rights Agreement and this Second Amendment, the parties hereto
hereby agree as follows:
     1. Section 7.1 of the Rights Agreement is hereby amended and restated to
read in its entirety as follows:
     “7.1 Exercise of Rights. Subject to Section 11.1.2 and except as otherwise
provided herein, the registered holder of any Right Certificate may exercise the
Rights evidenced thereby in whole or in part at any time after the Distribution
Date upon surrender of the Right Certificate, with the form of election to
purchase and certification on the reverse side thereof duly executed, to the
Rights Agent at the office of the Rights Agent designated for such purpose,
together with payment of the

 



--------------------------------------------------------------------------------



 



aggregate Purchase Price for the total number of one one-hundredths of a
Preferred Share (or other securities, cash or other assets) as to which the
Rights are exercised, at or prior to the time (the “Expiration Date”) that is
the earliest of (i) the close of business on October 26, 2009 (the “Final
Expiration Date”), (ii) the time at which the Rights are redeemed as provided in
Section 23 (the “Redemption Date”), (iii) the closing of any merger or other
acquisition transaction involving the Company pursuant to an agreement of the
type described in Section 13.3 at which time the Rights are deemed terminated,
or (iv) the time at which the Rights are exchanged as provided in Section 27.”
     2. The Exhibits to the Rights Agreement shall be deemed amended and
restated to reflect this Second Amendment, including all necessary and
conforming changes.
     3. The term “Agreement” as used in the Rights Agreement shall be deemed to
refer to the Rights Agreement as amended hereby.
     4. This Second Amendment shall be effective upon execution by the parties
hereto and, except as set forth herein, the Rights Agreement shall remain in
full force and effect and shall be otherwise unaffected hereby. Notwithstanding
anything to the contrary herein, each of the Company and the Rights Agent hereby
acknowledges and agrees that at 5:00 P.M., California time, on the Final
Expiration Date (as amended hereby), the Rights Agreement shall terminate and be
of no further force and effect.
     5. This Second Amendment may be executed in two or more counterparts, each
of which, when executed, shall be deemed an original, but all of which together
shall constitute one and the same instrument.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
be duly executed as of the date first set forth above.

                  Attest:   QUESTCOR PHARMACEUTICALS, INC.    
 
               
By:
  /s/ Gary Sawka   By:   /s/ Don M. Bailey    
 
               
 
  Name: Gary Sawka       Name: Don M. Bailey    
 
  Title: Senior Vice President, Finance
          and Chief Financial Officer       Title: President and Chief Executive
Officer    
 
                Attest:   COMPUTERSHARE TRUST COMPANY, N.A.
 
               
By:
  /s/ Ian Yewer   By:   /s/ Kellie Gwinn    
 
               
 
  Name: Ian Yewer
Title: Branch President       Name: Kellie Gwinn
Title: Vice President    

Signature Page to Second Amendment to Rights Agreement

3